DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 2/18/2021. Claims 1-19 are pending and have been considered below.


Claim Objections
Claims 1-5,11,12 and 16 are objected to because of the following informalities:  Claim 1 recite “location of a vehicle…” in line 8: however “a vehicle” is already recited before in this claim, thus this language in line 8 should be changed to [see exemplary language--  “another/second/different vehicle”] and is interpreted as other vehicle for examination purposes in this office action {if applicant amends this otherwise, please provide the reasoning}. 
Claims 3 has “other vehicle”; and claims 4,5 recite “another vehicle”; this language should be addressed accordingly referring to claim 1, for consistency.
[claims 2-5, 11,16 are objected for their dependencies.]
Claim 12 recites “the other vehicles” in line 4 and further in line 9 “one or more other vehicles”: This language should be changed as “one or more other vehicles” in line 4 and further “the one or more other vehicles” in line 9.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5,6, 9-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inam et al. (US 2018/0253976).
Regarding claim 1,12:
Inam discloses a system and method for an apparatus for a vehicle outside a platoon of vehicles (abstract; figures), the apparatus comprising: 
one or more interfaces configured to communicate in a mobile communication system (fig 1; para 39,40 [wireless interfaces]; figure 10-12); 
a control module configured to control the one or more interfaces (processor in fig 10-12), 
wherein the control module is further configured to receive one or more messages from one or more vehicles, the one or more messages comprising information on at least a velocity and a location of one or more other vehicle (para 53, partially reproduced herein with emphasis {…communication device 150 may obtain a request … request may include information about the first vehicle 111, such as a dynamic profile of the vehicle, i.e., its length, speed, acceleration and deceleration capability, traffic priority and distance from the platoon..}[here distance is location info]; see figs 1-6), detect whether a potential intruder for the platoon of vehicles is present based on the one or more messages from the one or more vehicles and based on a warning message trigger condition (para 11,12; fig 2 [201, overtaking or intruder present; and 207 first indication]; para 37,63,79), 
generate a warning message in case a potential intruder is detected, and communicate the warning message to the one or more other vehicles (fig 2 [providing the indication for space]; fig 3 [306 provide indication]; para 179,132; and see throughout disclosure).
Regarding claim 6,13:
Inam discloses a system and method for an apparatus for a platooning vehicle, the platooning vehicle being a member of a platoon of vehicles (abstract; figures), the apparatus comprising: 
one or more interfaces configured to communicate in a mobile communication system (fig 1; para 39,40 [wireless interfaces]; figure 10-12); 
a control module configured to control the one or more interfaces (processor in fig 10-12), wherein the control module is further configured to: 
receive a warning message from a vehicle outside the platoon (fig 2; fig 3 [301 request to overtake platoon, is the message]; para 118-119]), 
the warning message comprising information on a detection of a potential intruder for the platoon at the vehicle (fig 2,3 [301, overtaking or intruder present; and 207,304 indication]); and 
initiate one or more precautionary functions for the intruder (fig 3 [304-306 authorize and space creation]; para 128-135; and see throughout).
Regarding claim 9,14:
Inam discloses a system and method for an apparatus for a network component, the network component being comprised in a vehicular network using platooning (fig 1 [150]; abstract; figures), the apparatus comprising: 
one or more interfaces configured to communicate in a mobile communication system (fig 1; para 39,40 [wireless interfaces]; figure 10-12); 
a control module configured to control the one or more interfaces (processor in fig 10-12), wherein the control module is further configured to: 
communicate traffic information with one or more vehicles using the one or more interfaces (para 53 [communicate with device … traffic priority]; para 7,65), 
determine a warning message trigger condition for triggering transmission of a warning message based on the traffic information (para 11,12; fig 2 [201, overtaking or intruder present, is message]; para 37,63,79; figure 3), the warning message comprises information on a detection of a potential intruder for a platoon of vehicles at a vehicle outside the platoon (fig 2 [201-202, overtaking or intruder present; and 207 first indication]; para 37,63,79; figure 3), and communicate information on the warning message trigger condition to one or more vehicles outside the platoon (fig 2 [providing indication]; fig 3; para 179,132; and see throughout disclosure).
Regarding claim 15:
Inam discloses all the subject matter as described above and a non-transitory, computer-readable medium program having a program code executed on a computer for performing the method (para 202,203; and figures) as in claim 12.
Regarding claim 16:
Inam discloses all of the subject matter as described above and a vehicle comprising the apparatus of claim 1 (fig 1 [161]; fig 6-12).
Regarding claim 17:
Inam discloses all the subject matter as described above and a vehicle comprising the apparatus of claim 6 (fig 1 [164]; fig 6-12).
Regarding claim 18:
Inam discloses all the subject matter as described above and a non-transitory, computer-readable medium having a program code when executed on a computer for performing the method of claim 13 (para 202,203).
Regarding claim 19:
Inam discloses all the subject matter as described above and a non-transitory, computer-readable medium having a program code when executed on a computer, a processor, or a programmable hardware component for performing the method of claim 14 (para 202,203; figs).
Regarding claim 2:
Inam discloses all the subject matter as described above and detect the potential intruder further based on the sensor data of the vehicle, and/or wherein the one or more messages from the one or more vehicles include information on sensor data of the one or more vehicles, wherein the control module is configured to detect the potential intruder further based on the information on the sensor data (para 65 [sensors]; para 108,138).
Regarding claim 3:
Inam discloses all the subject matter as described above and to communicate information on the warning message trigger condition with at least one other vehicle, and/or wherein the control module is configured to establish a multi hop vehicular network with surrounding vehicles (para 38 [communication between vehicles]).
Regarding claim 5:
Inam discloses all the subject matter as described above and to detect whether the potential intruder is present upon request from a platooning vehicle (fig 2, fig 3), wherein the control module is configured to detect the potential intruder for the platoon by determining whether a vehicle is going to overtake or pass the platoon (para 1,12,37), and/or wherein the control module is configured to determine the warning message trigger condition further based on one or more elements or a combination of the elements of the group of a configuration message received from another vehicle, a configuration message received from a platooning vehicle within the platoon, a configuration message received from a network component, and a traffic condition of the vehicle.
Regarding claim 10:
Inam discloses all the subject matter as described above and to determine different warning message trigger conditions depending on different traffic conditions of the one or more vehicles (para 53 [traffic priority]; para 60,65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inam et al. (US 2018/0253976) in view of Korn (US 9,632,507).
Regarding claim 7:
Inam discloses all the subject matter as described above except for specifically teaching that generate a configuration message for one or more vehicles outside the platoon, the configuration message comprising information on a warning message trigger condition, which instructs the vehicle outside the platoon to generate the warning message in case a potential intruder for the platoon is detected, and to communicate information on the configuration message to one or more vehicles outside the platoon using the one or more interfaces.
However, Korn in the same field of endeavor discloses a system and method for adjusting vehicle platoons where generate a configuration message for one or more vehicles outside the platoon, the configuration message comprising information on a warning message trigger condition, which instructs the vehicle outside the platoon to generate the warning message in case a potential intruder for the platoon is detected, and to communicate information on the configuration message to one or more vehicles outside the platoon using the one or more interfaces (column 4 lines 34-36; figures; column 5 line 45; and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Korn in order to dynamically and automatically adjusting a platoon distance based on various conditions to avoid risks (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Allowable Subject Matter
Claims 4,8,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631